Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 6,954,921 relating to to circuit design and more specifically, to a method and apparatus for automatic analog/mixed signal system design using geometric programming and US Pat. 9,400,491 relating to generally to control systems and more particularly to deterministic optimization based control of systems.
The prior art of record does not teach or suggest at least “determining by computer-implemented numerical computation a solution for an unconstrained objective function whose independent vector variable is the generalized convex programming conjugate dual of a primal decision vector variable of the convex programming problem, and comprises a variable linear combination of fixed vectors enabling the vector processing, thereby reducing computational complexity and speeding the computer's numerical computation of the solution; wherein the convex programming problem is selected from the group consisting of: multi-scale climate modeling; modeling of controlled nuclear fusion; modeling of physiological processes; modeling of nanoscale electronic devices and microelectromechanical systems (MEMS); pharmaceutical drug design; design of materials selected from the group consisting of high temperature superconductors, quantum computing components, and structural nanomaterials; modeling of planetary, interstellar, and galactic systems; design of particle accelerators; modeling of population dynamics; design of pandemic intervention .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182